         Case 3:20-cv-00895-JR          Document 25        Filed 07/30/21     Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON


CINDA M.,1
               Plaintiff,
               v.                                                      Case No. 3:20-cv-00895-JR
COMMISSIONER OF SOCIAL                                                 OPINION AND ORDER
SECURITY ADMINISTRATION,

               Defendant.

RUSSO, Magistrate Judge:

       Plaintiff Cinda M. brings this action for judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for Title II Disabled

Widow’s Benefits under the Social Security Act. All parties have consented to allow a Magistrate

Judge enter final orders and judgment in this case in accordance with Fed. R. Civ. P. 73 and 28

U.S.C. § 636(c). For the reasons set forth below, the Commissioner’s decision is AFFIRMED.

                                PROCEDURAL BACKGROUND

       Born in September 1959, plaintiff alleges disability between October 1, 2009 and

December 31, 2010, due to Huntington’s disease. Tr. 521. Her application was denied initially and

upon reconsideration. Tr. 20, 605. On February 22, 2020, a hearing was held before an

Administrative Law Judge (“ALJ”), who considered testimony from previous hearings in the

proceeding to render a decision. Tr. 514. On March 16, 2020, the ALJ issued a decision finding

plaintiff not disabled. Tr. 524. Plaintiff appealed directly to this Court.




1
 In the interest of privacy, this opinion uses only the first name and initial of the last name of the
non-governmental party in this case.
Page 1 – OPINION AND ORDER
         Case 3:20-cv-00895-JR          Document 25       Filed 07/30/21      Page 2 of 11




                                   STANDARD OF REVIEW

       The court must affirm the Commissioner’s decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.

Bowen, 879 F.2d 498, 501 (9th Cir. 1989) (citation omitted). Substantial evidence is “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal

quotation marks omitted). The court must weigh “both the evidence that supports and detracts

from the [Commissioner’s] conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)

(citations omitted). Variable interpretations of the evidence are insignificant if the

Commissioner’s interpretation is rational. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)

(citation omitted).

       The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986) (citations omitted). To meet this burden, the

claimant must demonstrate an “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected ... to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       The Commissioner has established a five-step sequential process for determining whether

a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987) (citing 20 C.F.R. § 416.920).

First, the Commissioner determines whether a claimant is engaged in “substantial gainful

activity.” Yuckert, 482 U.S. at 140; 20 C.F.R. § 416.920(a)(4)(i), (b). If so, the claimant is not

disabled. 20 C.F.R. § 416.920(a)(4)(i), (b).

       At step two, the Commissioner evaluates whether the claimant has a “medically severe

impairment or combination of impairments.” Yuckert, 482 U.S. at 140-41; 20 C.F.R. §



Page 2 – OPINION AND ORDER
         Case 3:20-cv-00895-JR         Document 25       Filed 07/30/21     Page 3 of 11




416.920(a)(4)(ii), (c). If the claimant does not have a severe impairment, she is not disabled. 20

C.F.R. § 416.920(a)(4)(ii), (c).

       At step three, the Commissioner determines whether the claimant's impairments, either

singly or in combination, meet or equal “one of a number of listed impairments that the

[Commissioner] acknowledges are so severe as to preclude substantial gainful activity.” Yuckert,

482 U.S. at 140-41 (citing 20 C.F.R. § 416.920(d)). If so, the claimant is presumptively disabled;

if not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       At step four, the Commissioner resolves whether the claimant can still perform “past

relevant work.” 20 C.F.R. § 416.920(a)(4)(iv), (f). If the claimant can work, she is not disabled;

if she cannot perform past relevant work, the burden shifts to the Commissioner. Yuckert, 482

U.S. at 141-42 (citing 20 C.F.R. § 416.920(e)).

       At step five, the Commissioner must establish that the claimant can perform other work

existing in significant numbers in the national or local economy. Yuckert, 482 U.S. at 142; 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner meets this burden, the claimant is not

disabled. 20 C.F.R. § 416.920.

                                    THE ALJ’S FINDINGS

       At step one of the five step sequential evaluation process, the ALJ found plaintiff had not

engaged in substantial gainful activity since the alleged onset date. Tr. 517. At step two, the ALJ

determined plaintiff’s Huntington’s disease was medically determinable and severe. Id. At step

three, the ALJ found plaintiff does not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart

P, Appendix 1. Tr. 520. The ALJ further found that plaintiff has the residual functional capacity

to perform a full range of work at all exertional levels but with the following nonexertional



Page 3 – OPINION AND ORDER
         Case 3:20-cv-00895-JR        Document 25       Filed 07/30/21     Page 4 of 11




limitations: “The claimant must avoid exposure to unprotected heights, and moving machinery.”

Id. And finally, at step four, the ALJ found the claimant was capable of performing past relevant

work as a hair stylist and grocery clerk, and that this work does not require the performance of

work-related activities precluded by the claimant's residual functional capacity (20 CFR

404.1565). Id. at 523.

                                         DISCUSSION

        Plaintiff argues that the ALJ erred because: (1) he rejected the testimony of Drs. Joanne

O’Leary, Keiran Tuck, and James Bryan without giving specific and legitimate reasons supported

by substantial evidence; (2) the opinion of the Social Security Administration’s medical expert Dr.

James Haynes is not substantial evidence because the medical expert testified, in part, that the

medical record was insufficient for him to form a medical opinion; and (3) Dr. Haynes’ opinion is

not substantial evidence because it is based on a factually inaccurate assessment of the medical

record. ECF 22 at 2.

   I.      ALJ Gave Specific and Legitimate Reasons to Give Little to No Weight to Drs.
           O’Leary, Tuck, and Bryan’s Testimony

        Plaintiff asserts the ALJ erred by rejecting Drs. O’Leary, Tuck, and Bryan’s opinion

testimony without proper support from the record evidence. In this context, “the ALJ is the final

arbiter with respect to resolving ambiguities in the medical evidence.” Tommasetti v. Astrue, 533

F.3d 1035, 1041 (9th Cir. 2008). Although an ALJ must give a “clear and convincing” reason for

rejecting a doctor’s uncontradicted medical opinion, the ALJ’s reason for rejecting a doctor’s

contradicted medical opinion need only be “specific and legitimate.” Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005). A treating doctor may offer an opinion about an individual’s

functioning before the doctor first treated or examined the individual, but such opinions are

“scarcely different from any non-treating physician[’s] with respect to that time period.”

Page 4 – OPINION AND ORDER
         Case 3:20-cv-00895-JR         Document 25       Filed 07/30/21      Page 5 of 11




Magallanes v. Bowen, 881 F.2d 747, 754 (9th Cir. 1989). When a non-examining medical expert

testifies and is subject to cross-examination, an ALJ may credit the medical expert’s opinion over

that of other doctors. Andrews v. Shalala, 53 F.3d 1035, 1042 (9th Cir. 1995). Here, the ALJ

supported his rejection of Dr. O’Leary’s, Dr. Tuck’s, and Dr. Bryan’s contradicted opinions with

specific and legitimate reasons supported by substantial evidence.

       The parties’ dispute over the reasonableness of the ALJ’s decision boils down to whether

he properly credited one doctor’s retroactive diagnosis of the severity of plaintiff’s Huntington’s

disease over another’s. On the one hand, Drs. Tuck, O’Leary and Bryan supported their theory that

plaintiff’s Huntington’s disease was symptomatic and disabling since at least 2009 by citing

treatment records from 1999-2002 that mentioned complaints of limb “jerks” and depression. Tr.

508, 881. The ALJ noted that this was an important element of their opinions as it justified

projecting disabling limitations back before their treatment relationships began. See id. However,

the ALJ reasonably found their analysis unconvincing because it overlooked important caveats

from those treatment records. Tr. 521-22. The ALJ also noted that plaintiff’s work history was

inconsistent with the doctors’ hypothesis, again citing record evidence for this conclusion. Tr. 523.

       As the ALJ explained, plaintiff’s mention of limb jerks from 2000 to 2002 never resulted

in a diagnosis or meaningful work up. Tr. 611. Plaintiff reported these limb jerks on a few

occasions, but the clinicians did not observe any involuntary movements, even during lengthy

treatment sessions. Tr. 454, 489, 969-70. Those movements often occurred in the context of drug

or alcohol use. Tr. 454, 969-70. Plaintiff also noted to one clinician that “she may be over-vigilant

i[n] monitoring her behavior because of her family history.” Tr. 454. Moreover, when plaintiff

sought treatment in 2012, she reported to clinicians that her involuntary movements began in 2011,




Page 5 – OPINION AND ORDER
         Case 3:20-cv-00895-JR         Document 25        Filed 07/30/21     Page 6 of 11




and not that they had been present for over a decade. Tr. 307. This last fact, alone, provides a basis

to give little weight to the opinions of Drs. Tuck, O’Leary and Bryan.

       Similarly, the ALJ reasonably discounted Drs. Tuck, O’Leary and Bryan’s opinions by

recognizing that the notations about mental issues in plaintiff’s treatment records are largely in the

context of substance abuse issues. Tr. 396, 400, 842. Plaintiff’s treatment for these issues focused

primarily on substance abuse treatment. Tr. 401, 404-06, 842. Additionally, her symptoms during

this period were often described as mild (Tr. 401, 460), improved (Tr. 434, 454, 484), or non-

existent (Tr. 489). Given this record, the ALJ reasonably found that plaintiff’s medical records

from 1999-2002 did not substantiate the onset of symptoms from Huntington’s disease as early as

Drs. Tuck and O’Leary asserted.

       The ALJ also cited the fact that plaintiff’s work and school activity from 2005 to 2008 is

inconsistent with Drs. Tuck, O’Leary and Bryan’s opinions. Tr. 613. Although plaintiff challenges

this finding because her work and college attendance were before the relevant period, it was a valid

consideration for the ALJ. See ECF 22 at 12-13. According to Drs. Tuck, O’Leary and Bryan,

plaintiff was manifesting both physical and mental symptoms of Huntington disease by 2002. Tr.

508-10, 881. Additionally, they believed plaintiff was likely disabled due to cognitive limitations

before her physical symptoms even manifested. Tr. 509-10, 880. Following that logic, the ALJ

found it unlikely plaintiff would have been able to earn an Associate’s Degree in Billing and Health

Care Administration in 2007. Tr. 37, 915. Additionally, plaintiff worked part-time from 2005 to

early 2008. Tr. 40-41, 215-16. The ALJ reasonably found that plaintiff’s ability to earn a college

degree in 2007 while simultaneously working part-time was not consistent with Drs. Tuck,

O’Leary and Bryan’s theory of disease progression, and cited this record evidence when deciding

to give their opinions little weight. Tr. 613. Under the somewhat unusual facts of this case, where



Page 6 – OPINION AND ORDER
          Case 3:20-cv-00895-JR        Document 25         Filed 07/30/21    Page 7 of 11




there was no medical treatment during the relevant period and the ALJ was confronted with

conflicting theories about disease progression, the ALJ reasonably considered record evidence of

plaintiff’s school and work activity before the alleged onset date in crediting one medical opinion

over the other. While the dearth of evidence from the relevant period forced all doctors to rely on

their understanding of typical disease progression to some degree, the ALJ reasonably found that

Dr. Haynes’ opinion was the one most consistent with the evidence.

         Plaintiff also objects to the ALJ’s characterization of the medical evidence after the

relevant period. ECF 22 at 15, 17-18. The ALJ wrote that plaintiff’s medical records from 2016

and 2017 indicate “essentially the only signs of Huntington’s disease being a non-bothersome

bilateral tremor and the claimant’s balance being off a bit.” Tr. 613. And although the ALJ did not

list the Luria test performed by Dr. Brooke Walter in 2017, Dr. Walter did not find these test results

significant enough to allow him to offer an opinion about plaintiff’s functioning more than six

years earlier. Tr. 975. As with so much of the evidence in this case, because Dr. Walter’s opinions

relied on a scant treatment record from the relevant time period, and because she declined to offer

an opinion about plaintiff’s functioning before 2017, the ALJ reasonably rejected Dr. Walter’s

opinions in favor of Dr. Haynes’ diagnosis. Tr. 518. The ALJ’s interpretation of the medical

evidence was rational and based on record evidence. Ninth Circuit precedent requires this Court

to give that interpretation deference. Burch, 400 F.3d at 679.

         In short, because the ALJ reasonably resolved the conflicts between medical opinions, and

substantiated his choice of one retroactive opinion over another by referencing substantial

evidence, the ALJ’s decision is upheld as to this issue.

   II.      ALJ Properly Gave Great Weight to Dr. Haynes’ Testimony

         1. Lack of Evidence During the Relevant Period does Not Discount Dr. Haynes’
            Testimony

Page 7 – OPINION AND ORDER
           Case 3:20-cv-00895-JR       Document 25        Filed 07/30/21     Page 8 of 11




          Plaintiff first argues that the ALJ erred by relying on the medical examiner Dr. Haynes’

medical opinion because his diagnosis is not “substantial evidence.” Plaintiff argues that based on

Dr. Haynes’ own testimony, there is insufficient evidence for him to form a medical opinion, and

therefore any medical opinion he has does not constitute substantial evidence. ECF 22 at 16 (citing

Tr. at 540). Read in context, however, this statement simply highlights the lack of evidence from

any treating physician from October 2009 to December 2010, and Dr. Haynes’ opinion that any

physician’s projection of the symptoms of Huntington’s disease during that time period are

necessarily speculative, his included. Plaintiff sought no medical treatment during the relevant

period: October 1, 2009, to December 31, 2010. Tr. 540. In fact, there is a significant gap in the

medical evidence from March 2002 to March 2012. Tr. 427-29, 489, 517. By itself, this comment

does not take Dr. Haynes’ opinion outside the confines of 42 USC § 405(g), which requires that

each of the ALJ’s findings must be supported by substantial evidence; it simply underlines that

any doctor’s opinion in this case is a projection based on extrapolations of the existing medical

record.

          At the hearing, Dr. Haynes acknowledged this predicament. The ALJ began his questioning

of Dr. Haynes by identifying the relevant period and asking, “[s]o with that in mind, is there

sufficient evidence of record for you to have an opinion as to the claimant’s medical status during

that time period?” Tr. 540. Dr. Haynes responded, “Well, I guess so. I think [INAUDIBLE] I don’t

have any notes from that period, but there’s --.” Tr. 540. The ALJ interjected, “Okay,” and Dr.

Haynes continued, “So I guess the answer is no.” The ALJ responded, “Okay. That’s – I understand

what you’re saying, sir.” Tr. 540. Dr. Haynes then gave an overview of the record and went on to

offer his opinions about plaintiff’s severe impairments, plaintiff’s functional limitations during the




Page 8 – OPINION AND ORDER
         Case 3:20-cv-00895-JR        Document 25       Filed 07/30/21     Page 9 of 11




relevant period, and the accuracy of the other medical opinions in the record. Tr. 540-44. The ALJ

gave Dr. Haynes’ opinion great weight. Tr. 523.

       “Where evidence is susceptible to more than one rational interpretation, it is the ALJ’s

conclusion that must be upheld.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). Although

Dr. Haynes began his testimony with ostensibly conflicting statements about his ability to give an

opinion, the ALJ responded that he understood what the doctor was saying, and reasonably

considered the effect of the lack of evidence from the relevant time period, and the doctors’

opinions based on their projections. Tr. 540. Dr. Haynes gave an opinion about plaintiff’s

functional limitations and specifically disagree with the conflicting opinions. Tr. 540-44. Read in

context, Dr. Haynes was simply acknowledging the challenges presented by the lack of medical

records within a year of the relevant period. The ALJ rationally interpreted Dr. Haynes’ opinion.

       2. The ALJ Reasonably Relied on Dr. Haynes’ Testimony

       Plaintiff further contends that the ALJ failed to provide a legally sufficient reason,

supported by substantial evidence, to rely on Dr. Haynes’ testimony over that of Drs. Tuck,

O’Leary and Bryan. As discussed in detail below, Dr. Haynes did not have a “false and incomplete

understanding of the medical record,” as plaintiff contends. See ECF No. 22 at 16. The ALJ

therefore reasonably gave Dr. Haynes’s opinion great weight.

       Plaintiff’s argument that Dr. Haynes’ testimony was “false” and reflected an “incomplete

understanding of the medical record” because he did not specifically mention Dr. Walter’s Luria

testing is incorrect. Dr. Walter did not opine that Luria testing was important for understanding

plaintiff’s condition in 2009-2010. Rather, Dr. Walter was under the mistaken impression that Dr.

Haynes made questionable claims about plaintiff’s cognitive functioning in 2017. See Tr. 895. As

Dr. Walter’s 2020 letter shows, he was not able to offer an opinion about the relevant period, so

Page 9 – OPINION AND ORDER
        Case 3:20-cv-00895-JR          Document 25        Filed 07/30/21        Page 10 of 11




Dr. Haynes’ failure to mention or contradict any Luria testing Dr. Walter did does not render Dr.

Haynes’ opinions “false” or undeserving of great weight from the ALJ. Tr. 975. In sum, Dr.

Haynes’ opinion is not incomplete because he did not specifically mention a cognitive test

performed more than six years after the relevant period, particularly when Dr. Walter seemed to

believe the test did not allow her to assess plaintiff’s limitations in 2010.

       Nor was Dr. Haynes’ opinion false or lacking in record evidence otherwise. The ALJ

reasonably gave great weight to Dr. Haynes’ opinion, which he formed based on the same

treatment records as the other doctors to offer a diagnosis, and his physical examination of plaintiff

in May 2017. Tr. 522. The ALJ cited those facts in choosing to credit Dr. Haynes’ opinion and in

rendering his decision. See id. As noted above, the Court must defer to the ALJ’s resolution of

conflicting medical opinion as long as those opinions are based in the record. Because Dr. Haynes’

opinion was based in the record, and conflicts with other opinions as noted above, the Court will

not disturb the ALJ’s finding to give his opinion great weight, and to give no weight to the opinions

of Drs. Tuck, O’Leary, and Bryan.

       Ultimately, the record does not support plaintiff’s assertion that Dr. Haynes’s testimony

was false or incomplete, and the Court therefore defers to the ALJ’s determination that Dr. Haynes’

opinions deserved great weight.




Page 10 – OPINION AND ORDER
      Case 3:20-cv-00895-JR      Document 25     Filed 07/30/21   Page 11 of 11




                                    CONCLUSION

     For the foregoing reasons, the Commissioner’s decision is AFFIRMED.

     IT IS SO ORDERED.

     DATED this 30th day of July, 2021.




                                  /s/ Jolie A. Russo
                          _____________________________
                                    Jolie A. Russo
                            United States Magistrate Judge




Page 11 – OPINION AND ORDER
